Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the external source (claims 22-23) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8,10-11,13-14 and 18-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0112811 to Jensen et al. (Jensen) in view of US 2005/0111683 to Chabries et al. (Chabries) and US Patent No. 8,126,565 to Litvak et al. (Litvak) and US Patent No. 8,417,348 to Schleich (Schleich) (all previously cited). 
In reference to at least claims 1-2
Jensen teaches a hearing system which discloses a system for generating electrical signal configured to be coupled to multiple channel stimulation electrode attached to a user’s head or neck at locations around the user’s head or neck (e.g. output sound signals are provided to output electrodes within at least the left and right ear, Figs. 1-2, para. [0064], [0065]) comprising: a signal input to receive an audio input signal which is a multiple channel surround sound-formatted signal representative of audio content from an external source (e.g. multiple channel surround sound signals received from microphones 12/14, array of microphones for receiving multiple acoustical sound signals 56, wireless sound signals 26, para. [0065], [0071]-[0075]); a converter coupled to the signal input to produce multiple surround sound stimulation signals based on the audio input signal (e.g. control unit processes the sound signals to generate an electrical output sound signals 64 which generates acoustical output sound signals 66, para. [0071]-[0075]); a multiple channel microphone input for receiving multiple channel ambient noise signals representative of ambient audio content at a vicinity of the user (e.g. microphones 12/14, array of microphones for receiving acoustical sound signals 56, which contain signals 58, 60 that include environment sound information, para. [0065], [0071]-[0075]); a sound canceling processor coupled between the microphone input and the converter to produce multiple channel sound canceling signals based on the multiple channel ambient noise signals (e.g. single or multichannel noise reduction, para. [0009], microphones 12/14, array of microphones for receiving acoustical sound signals 56, which contain environment sound information, and wireless sound signals 26 to determine time-frequency regions in the first and second sound signals which are dominated by noise, para. [0065], [0071]-[0075]); and wherein the converter produces the surround sound stimulation signals based on the multiple channel sound canceling signals, wherein the surround sound signals are electrical signals configured to stimulate a cochlea or auditory nerves of the user and provide the sensation of hearing when coupled to the multiple channel stimulation electrodes attached to the user’s head or neck (e.g. the sound signals are processed to generate an electrical output sound signals 64 that is noised reduced as the noise is attenuated and the signal 64 is provided to the speaker which generates acoustical output sound signals 66, para. [0071]-[0075], output sound signals are provided to output electrodes within at least the left and right ear, Fig. 2, para. [0062], [0065]). Jensen discloses the system further including multiple stimulation electrodes (e.g. one or more output electrodes, para. [0062], [0065]). Jensen does not explicitly teach the signal input being an audio signal from an external source spaced apart from the user. 
Chabries teaches a hearing compensation system incorporating signal processing techniques which discloses that it is often difficult for non-hearing impaired users to hear sound from electronic devices in the presence of a noisy environment. Chabries discloses a system that receives signal input in the form of an audio signal received from an electronic device, i.e. an external source spaced apart from the user (e.g. para. [0053], [0158]) and utilizes microphones for receiving ambient noise signals within an environment (e.g. 174, Fig. 13) which collects ambient noise signals (e.g. ambient acoustical noise 172, Fig. 13) and compensates for measured ambient acoustical noise to improve the ability of a non-hearing impaired user to hear an audio signal sourced from an electronic device in a noisy environment (e.g. Figs. 13-14, para. [0158], [0161]-[0163]).  Chabries also discloses that one of ordinary skill in the art would understand that there are many ways to monitor ambient noise level using one or more noise monitoring microphones (e.g. para. [0160]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Jensen with the teaching of Chabries to include receiving a signal input of audio content from an external source such as an electronic device spaced apart from the user and utilizing the multiple channel microphone to collect ambient noise signals to measure an ambient acoustical noise to determine the acoustic environment in which the electronic device is present and compensate for measured ambient acoustical noise in order to yield the predictable result of improving the ability of a non-hearing impaired user to hear an audio signal sourced from an electronic device in a noisy environment. Further, Jensen discloses the system further including multiple stimulation electrodes (e.g. one or more output electrodes, para. [0062], [0065]). As admitted by applicant (see para. [0002], [0009] of specification), the techniques used to convert input signals into the various multiple channel  simulation signals having characteristics or signal parameters that can produce, in the user, the sensation of hearing with the audio content of the inputted audio signals was well known as evidence by Litvak and Schleich, therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to convert the input signals into various multiple channel surround sound simulation signals having characteristics or signal parameters that can produce, in the user, the sensation of hearing with the audio content of the inputted audio signals and to include the associated multichannel electrode array needed to deliver those stimulation signals including electrodes positioned on the user’s head and neck to transmit electrical signals that stimulate the cochlea and auditory nerve as such technique was well known in the art as admitted by applicant and would have yielded the predictable result of improving the spatial resolution of the signals.
In reference to at least claims 3-5
Jensen modified by Chabries teaches a system according to claim 1. Jensen further discloses the multiple channel converter produces left and right stimulation signals (e.g. the sound signals are processed to generate an electrical output sound signals 64 that is noised reduced as the noise is attenuated and the signal 64 is provided to the speaker which generates acoustical output sound signals 66, para. [0071]-[0075], output sound signals are provided to output electrodes within at least the left and right ear, Fig. 2, para. [0062], [0065]); and the multiple channel stimulation electrodes include at least left and right stimulation electrodes coupled to receive the left and right stimulation signals, respectively (e.g. the sound signals are processed to generate an electrical output sound signals 64 that is noised reduced as the noise is attenuated and the signal 64 is provided to the speaker which generates acoustical output sound signals 66, para. [0071]-[0075], output sound signals are provided to output electrodes within at least the left and right ear, Fig. 2, para. [0062], [0065]). As admitted by applicant (see para. [0002], [0009] of specification), the techniques used to convert input signals into the various multiple channel  simulation signals having characteristics or signal parameters that can produce, in the user, the sensation of hearing with the audio content of the inputted audio signals was well known as evidence by Litvak and Schleich, therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to convert the input signals into the various multiple channel  simulation signals having characteristics or signal parameters that can produce, in the user, the sensation of hearing with the audio content of the inputted audio signals as recited in claims 3-5 and to include the associated multichannel electrode array needed to deliver those stimulation signals as such technique was well known in the art as admitted by applicant and would have yielded the predictable result of improving the spatial resolution of the signals. 
In reference to at least claim 8
Jensen modified by Chabries teaches a system according to claim 1. Jensen further discloses further including a mounting device, configured to mount the stimulation electrodes to a user (e.g. hearing aid mounting device to mount the electrodes to the user, Fig. 2, para. [0067]-[0068]). 
In reference to at least claim 10
Jensen modified by Chabries teaches a system according to claim 1. Jensen further discloses wherein the sound canceling processor is configured to produce the sound canceling signals (e.g. microphones 12/14, array of microphones for receiving acoustical sound signals 56, which contain environment sound information, and wireless sound signals 26 to determine time-frequency regions in the first and second sound signals which are dominated by noise, para. [0065], [0071]-[0075]), and wherein the sound canceling signals are audio signals configured to be summed with the audio input signal (e.g. microphones 12/14, array of microphones for receiving acoustical sound signals 56, which contain environment sound information, and wireless sound signals 26 to determine time-frequency regions in the first and second sound signals which are dominated by noise, total noise signal could also be a summation of several noise sources, para. [0065], [0071]-[0075]). 
In reference to at least claim 11
Jensen modified by Chabries teaches a system according to claim 1. Jensen further discloses wherein the sound canceling processor produces the sound canceling signals (e.g. microphones 12/14, array of microphones for receiving acoustical sound signals 56, which contain environment sound information, and wireless sound signals 26 to determine time-frequency regions in the first and second sound signals which are dominated by noise, para. [0065], [0071]-[0075]), and wherein the sound canceling signals are control signals configured to control the generation of the stimulation signals (e.g. the sound signals are processed to generate an electrical output sound signals 64 that is noised reduced as the noise is attenuated and the signal 64 is provided to the speaker which generates acoustical output sound signals 66, para. [0071]-[0075]).
In reference to at least claim 13
Jensen modified by Chabries teaches a system according to claim 1. Jensen further discloses further including controls to control one or more of the volume of hearing provided by the stimulation signals, relative volumes, frequency content or tone (e.g. the sound signals are processed to generate an electrical output sound signals 64 that is noised reduced as the noise is attenuated and the signal 64 is provided to the speaker which generates acoustical output sound signals 66, para. [0071]-[0075], output sound signals are provided to output electrodes within at least the left and right ear, Fig. 2, para. [0062], [0065]).  
In reference to at least claim 14
Jensen modified by Chabries teaches a system according to claim 1. Jensen further discloses further including drivers comprising transformers, coupled to the converter (e.g. the sound signals are processed to generate an electrical output sound signals 64 that is noised reduced as the noise is attenuated and the signal 64 is provided to the speaker which generates acoustical output sound signals 66, para. [0071]-[0075], output sound signals are provided to output electrodes within at least the left and right ear, Fig. 2, para. [0062], [0065]).
In reference to at least claim 18
Jensen modified by Chabries teaches a system according to claim 1. Jensen further discloses the control unit produces signals with interaural time differences (e.g. interaural time differences, para. [0024], [0115]-[0116]). 
In reference to at least claim 19
Jensen teaches a hearing system which discloses a system for stimulating the sensation of hearing in a user (e.g. Fig. 1) comprising: comprising: a signal input to receive an audio input signal representative of audio content from an external source (e.g. microphones 12/14, array of microphones for receiving multiple acoustical sound signals 56, wireless sound signals 26, para. [0065], [0071]-[0075]); multiple channel microphones to produce multiple channel ambient noise signals representative of ambient audio content at a vicinity of the user (e.g. microphones 12/14, array of microphones for receiving acoustical sound signals 56, which contain signals 58, 60 that include environment sound information, para. [0065], [0071]-[0075]); multiple channel stimulation electrodes configured to be attached to the head or neck of the user at locations around the user’s head or neck (e.g. output sound signals are provided to output electrodes within at least the left and right ear, Fig. 2, para. [0062], [0065]); a converter coupled to the signal input to produce multiple surround sound  and nerve stimulation signals based on the audio input signal (e.g. control unit processes the sound signals to generate an electrical output sound signals 64 which generates acoustical output sound signals 66, para. [0071]-[0075]), wherein the stimulation signals include one or both of interaural level differences and interaural time differences, and wherein the surround sound stimulation signals are electrical signals configured to be coupled to the stimulation electrodes attached to the user’s head or neck to stimulate a cochlea or auditory nerves of the user and provide sensations of hearing (e.g. the sound signals are processed to generate an electrical output sound signals 64 that is noised reduced as the noise is attenuated and the signal 64 is provided to the speaker which generates acoustical output sound signals 66, para. [0071]-[0075], output sound signals are provided to output electrodes within at least the left and right ear, Fig. 2, para. [0062], [0065]; interaural time differences, para. [0024], [0115]-[0116]); and a sound canceling processor coupled between the microphone input and the  converter to produce multiple channel sound canceling signals based on the ambient noise signals (e.g. single or multichannel noise reduction, para. [0009], microphones 12/14, array of microphones for receiving acoustical sound signals 56, which contain environment sound information, and wireless sound signals 26 to determine time-frequency regions in the first and second sound signals which are dominated by noise, para. [0065], [0071]-[0075]), wherein the  converter produces the surround sound stimulation signals based on the sound canceling signals (e.g. the sound signals are processed to generate an electrical output sound signals 64 that is noised reduced as the noise is attenuated and the signal 64 is provided to the speaker which generates acoustical output sound signals 66, para. [0071]-[0075]). Jensen does not explicitly teach the signal input being an audio signal from an external source spaced apart from the user. 
Chabries teaches a hearing compensation system incorporating signal processing techniques which discloses that it is often difficult for non-hearing impaired users to hear sound from electronic devices in the presence of a noisy environment. Chabries discloses a system that receives signal input in the form of an audio signal received from an electronic device, i.e. an external source spaced apart from the user (e.g. para. [0053], [0158]) and utilizes microphones for receiving ambient noise signals within an environment (e.g. 174, Fig. 13) which collects ambient noise signals (e.g. ambient acoustical noise 172, Fig. 13) and compensates for measured ambient acoustical noise to improve the ability of a non-hearing impaired user to hear an audio signal sourced from an electronic device in a noisy environment (e.g. Figs. 13-14, para. [0158], [0161]-[0163]).  Chabries also discloses that one of ordinary skill in the art would understand that there are many ways to monitor ambient noise level using one or more noise monitoring microphones (e.g. para. [0160]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Jensen with the teaching of Chabries to include receiving a signal input of audio content from an external source such as an electronic device spaced apart from the user and utilizing the multiple channel microphone to collect ambient noise signals to measure an ambient acoustical noise to determine the acoustic environment in which the electronic device is present and compensate for measured ambient acoustical noise in order to yield the predictable result of improving the ability of a non-hearing impaired user to hear an audio signal sourced from an electronic device in a noisy environment. Further, Jensen discloses the multiple channel converter produces left and right stimulation signals (e.g. the sound signals are processed to generate an electrical output sound signals 64 that is noised reduced as the noise is attenuated and the signal 64 is provided to the speaker which generates acoustical output sound signals 66, para. [0071]-[0075], output sound signals are provided to output electrodes within at least the left and right ear, Fig. 2, para. [0062], [0065]). As admitted by applicant (see para. [0002], [0009] of specification), the techniques used to convert input signals into the various multiple channel  simulation signals having characteristics or signal parameters that can produce, in the user, the sensation of hearing with the audio content of the inputted audio signals was well known as evidence by Litvak and Schleich, therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to convert the input signals into the various multiple channel  simulation signals having characteristics or signal parameters that can produce, in the user, the sensation of hearing with the audio content of the inputted audio signals and to include the associated multichannel electrode array needed to deliver those stimulation signals as such technique was well known in the art as admitted by applicant and would have yielded the predictable result of improving the spatial resolution of the signals. 
In reference to at least claim 20
Jensen modified by Chabries teaches a system according to claim 2. Jensen further discloses further including multiple channel microphones, each of the microphones configured for attachment to the user and coupled to the multiple channel microphone input (e.g. microphones 12/14, array of microphones for receiving acoustical sound signals 56, which contain signals 58, 60 that include environment sound information, para. [0065], [0071]-[0075]).
In reference to at least claim 21
Jensen modified by Chabries teaches a system according to claim 20. Jensen further discloses the system including a mounting device configured to mount the stimulation electrodes and multiple channel microphones to a user (e.g. hearing aid mounting device 10 to mount the microphones and electrodes to the user, Fig. 2, para. [0067]-[0068]).
In reference to at least claims 22-23
Jensen modified by Chabries teaches a system according to claims 1 and 19. Chabries further discloses the system including the external source, wherein the external source is coupled to the signal input, and is not worn by the user (e.g. signal input in the form of an audio signal received from an electronic device, para. [0053], [0158], [0161]).
In reference to at least claim 24
Jensen modified by Chabries teaches a system according to claim 1. Jensen further discloses multiple channel stimulation electrodes, each of the electrodes configured for attachment to an exterior surface of the head or neck of the user and coupled to the converter to receive one of the multiple channel surround sound stimulation signals (e.g. the sound signals are processed to generate an electrical output sound signals 64 that is noised reduced as the noise is attenuated and the signal 64 is provided to the speaker which generates acoustical output sound signals 66, para. [0071]-[0075], output sound signals are provided to output electrodes within at least the left and right ear, Fig. 2, para. [0062], [0065]).
In reference to at least claim 25
Jensen modified by Chabries teaches a system according to claim 24. Jensen further discloses wherein the multiple channel stimulation electrodes comprise at least: a left electrode configured for attachment to the exterior surface on a left side of the head or neck of the user (e.g. the sound signals are processed to generate an electrical output sound signals 64 that is noised reduced as the noise is attenuated and the signal 64 is provided to the speaker which generates acoustical output sound signals 66, para. [0071]-[0075], output sound signals are provided to output electrodes within at least the left and right ear, Fig. 2, para. [0062], [0065]).; a right electrode configured for attachment to the exterior surface on a right side of the head or neck of the user (e.g. the sound signals are processed to generate an electrical output sound signals 64 that is noised reduced as the noise is attenuated and the signal 64 is provided to the speaker which generates acoustical output sound signals 66, para. [0071]-[0075], output sound signals are provided to output electrodes within at least the left and right ear, Fig. 2, para. [0062], [0065]).Further, as admitted by applicant (see para. [0002] and [0009] of the specification), the techniques used to convert input signals into the various multiple channel  simulation signals having characteristics or signal parameters that can produce, in the user, the sensation of hearing with the audio content of the inputted audio signals and providing those signals to electrodes positioned on the user’s head and neck to transmit electrical signals that stimulate the cochlea and auditory nerve was well known in the art as evidence by Litvak and Schleich (see para. [0002] and [0009] of the specification) therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to convert the input signals into various multiple channel surround sound simulation signals having characteristics or signal parameters that can produce, in the user, the sensation of hearing with the audio content of the inputted audio signals and to include the associated multichannel electrode array needed to deliver those stimulation signals including electrodes positioned on the user’s head and neck to transmit electrical signals that stimulate the cochlea and auditory nerve as such technique was well known in the art as admitted by applicant and would have yielded the predictable result of improving the spatial resolution of the signals. 
In reference to at least claim 26
Jensen modified by Chabries teaches a system according to claim 19. Jensen further discloses multiple channel stimulation electrodes configured for attachment to an exterior surface on the head or neck of the user (e.g. the sound signals are processed to generate an electrical output sound signals 64 that is noised reduced as the noise is attenuated and the signal 64 is provided to the speaker which generates acoustical output sound signals 66, para. [0071]-[0075], output sound signals are provided to output electrodes within at least the left and right ear, Fig. 2, para. [0062], [0065]).
In reference to at least claim 27
Jensen modified by Chabries teaches a system according to claim 26. Jensen further discloses wherein the multiple channel stimulation electrodes comprise at least: a left electrode configured for attachment to the exterior surface on a left side of the head or neck of the user (e.g. the sound signals are processed to generate an electrical output sound signals 64 that is noised reduced as the noise is attenuated and the signal 64 is provided to the speaker which generates acoustical output sound signals 66, para. [0071]-[0075], output sound signals are provided to output electrodes within at least the left and right ear, Fig. 2, para. [0062], [0065]).; a right electrode configured for attachment to the exterior surface on a right side of the head or neck of the user (e.g. the sound signals are processed to generate an electrical output sound signals 64 that is noised reduced as the noise is attenuated and the signal 64 is provided to the speaker which generates acoustical output sound signals 66, para. [0071]-[0075], output sound signals are provided to output electrodes within at least the left and right ear, Fig. 2, para. [0062], [0065]).Further, as admitted by applicant (see para. [0002] and [0009] of the specification), the techniques used to convert input signals into the various multiple channel  simulation signals having characteristics or signal parameters that can produce, in the user, the sensation of hearing with the audio content of the inputted audio signals and providing those signals to electrodes positioned on the user’s head and neck to transmit electrical signals that stimulate the cochlea and auditory nerve was well known in the art as evidence by Litvak and Schleich (see para. [0002] and [0009] of the specification) therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to convert the input signals into various multiple channel surround sound simulation signals having characteristics or signal parameters that can produce, in the user, the sensation of hearing with the audio content of the inputted audio signals and to include the associated multichannel electrode array needed to deliver those stimulation signals including electrodes positioned on the user’s head and neck to transmit electrical signals that stimulate the cochlea and auditory nerve as such technique was well known in the art as admitted by applicant and would have yielded the predictable result of improving the spatial resolution of the signals. 

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0112811 to Jensen et al. (Jensen) in view of US 2005/0111683 to Chabries et al. (Chabries), US Patent No. 8,126,565 to Litvak et al. (Litvak) and US Patent No. 8,417,348 to Schleich (Schleich) as applied to claim 1 further in view of EP 2806661 to Gran et al. (Gran) (previously cited). 
In reference to at least claim 15 
Jensen modified by Chabries as evidence by Litvak and Schleich teaches a system according to claim 1 and further discloses interaural time differences (e.g. ‘811, para. [0024], [0115]-[0116]), but does not explicitly teach wherein the converter produces multiple channel stimulation signals having interaural level differences. 
Gran teaches a hearing aid with spatial signal enhancement which discloses a converter that produces multiple channel stimulation signals having interaural level differences (e.g. para. [0033]-[0037]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to further modify the system of Jensen modified by Chabries with the teachings of Gran to include producing multiple channel stimulation signals having interaural level differences in order to yield the predictable result of improving the channel stimulation signals by providing more spatial and directional information of real-life acoustic environments.
In reference to at least claim 16
Jensen modified by Chabries and Gran discloses wherein the converter produces multiple channel stimulation signals having interaural time differences (e.g. interaural time differences, ‘811, para. [0024], [0115]-[0116]; ‘661, para. [0033]-[0037]).
In reference to at least claim 17
Jensen modified by Gran discloses wherein the converter produces multiple channel stimulation signals having changing interaural level and time differences (e.g. ‘661, para. [0033]-[0037]).

Response to Arguments
Applicant's arguments filed 3/28/2022 have been fully considered but they are not persuasive. Regarding the drawing objections, as stated above, the drawings must show every feature of the invention specified in the claims. Therefore, the external source (claims 22-23) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Applicant argues that it would not have been obvious to combine Jensen and Chabries to include an external source since Jensen relates to a local environment, the examiner respectfully disagrees. Jensen discloses a signal input to receive an audio input signal which is a multiple channel surround sound-formatted signal representative of audio content from an external source (e.g. multiple channel surround sound signals received from microphones 12/14, array of microphones for receiving multiple acoustical sound signals 56, wireless sound signals 26, para. [0065], [0071]-[0075]); a converter coupled to the signal input to produce multiple surround sound stimulation signals based on the audio input signal (e.g. control unit processes the sound signals to generate an electrical output sound signals 64 which generates acoustical output sound signals 66, para. [0071]-[0075]); a multiple channel microphone input for receiving multiple channel ambient noise signals representative of ambient audio content at a vicinity of the user (e.g. microphones 12/14, array of microphones for receiving acoustical sound signals 56, which contain signals 58, 60 that include environment sound information, para. [0065], [0071]-[0075]); a sound canceling processor coupled between the microphone input and the converter to produce multiple channel sound canceling signals based on the multiple channel ambient noise signals (e.g. single or multichannel noise reduction, para. [0009], microphones 12/14, array of microphones for receiving acoustical sound signals 56, which contain environment sound information, and wireless sound signals 26 to determine time-frequency regions in the first and second sound signals which are dominated by noise, para. [0065], [0071]-[0075]); and wherein the converter produces the surround sound stimulation signals based on the multiple channel sound canceling signals, wherein the surround sound signals are electrical signals configured to stimulate a cochlea or auditory nerves of the user and provide the sensation of hearing when coupled to the multiple channel stimulation electrodes attached to the user’s head or neck (e.g. the sound signals are processed to generate an electrical output sound signals 64 that is noised reduced as the noise is attenuated and the signal 64 is provided to the speaker which generates acoustical output sound signals 66, para. [0071]-[0075], output sound signals are provided to output electrodes within at least the left and right ear, Fig. 2, para. [0062], [0065]). Jensen discloses the system further including multiple stimulation electrodes (e.g. one or more output electrodes, para. [0062], [0065]). Jensen does not explicitly teach the signal input being an audio signal from an external source spaced apart from the user. The secondary reference to Chabries discloses that it is often difficult for non-hearing impaired users to hear sound from electronic devices in the presence of a noisy environment. Chabries discloses a system that receives signal input in the form of an audio signal received from an electronic device, i.e. an external source spaced apart from the user (e.g. para. [0053], [0158]) and utilizes microphones for receiving ambient noise signals within an environment (e.g. 174, Fig. 13) which collects ambient noise signals (e.g. ambient acoustical noise 172, Fig. 13) and compensates for measured ambient acoustical noise to improve the ability of a non-hearing impaired user to hear an audio signal sourced from an electronic device in a noisy environment (e.g. Figs. 13-14, para. [0158], [0161]-[0163]).  Chabries also discloses that one of ordinary skill in the art would understand that there are many ways to monitor ambient noise level using one or more noise monitoring microphones (e.g. para. [0160]). Utilizing the combined teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Jensen with the teaching of Chabries to include receiving a signal input of audio content from an external source such as an electronic device spaced apart from the user and utilizing the multiple channel microphone to collect ambient noise signals to measure an ambient acoustical noise to determine the acoustic environment in which the electronic device is present and compensate for measured ambient acoustical noise in order to yield the predictable result of improving the ability of a non-hearing impaired user to hear an audio signal sourced from an electronic device in a noisy environment. There is nothing within Jensen which teaches away from the combination with Chabries or which discloses that Jensen would be inoperable if amended as disclosed above. Further, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As stated above, utilizing the combined teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Jensen with the teaching of Chabries to include receiving a signal input of audio content from an external source such as an electronic device spaced apart from the user and utilizing the multiple channel microphone to collect ambient noise signals to measure an ambient acoustical noise to determine the acoustic environment in which the electronic device is present and compensate for measured ambient acoustical noise in order to yield the predictable result of improving the ability of a non-hearing impaired user to hear an audio signal sourced from an electronic device in a noisy environment. Furthermore, regarding the limitation “multiple channel electrodes attached to a user’s head or neck at locations around the user’s head or neck” the claim has been interpreted to include electrodes that are placed on the ears since the ears are located on the head. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L GHAND/Examiner, Art Unit 3792